BUCHANAN, Chief Judge,
dissenting.
I respectfully dissent.
The statute,1 though ambiguous, can be interpreted as including the child within the peculiar facts of this case as a child “of the marriage.” To so interpret the statute is consistent with well-recognized rules of construction, sustains the public policy of this state, and would prevent a miscarriage of justice.
The statute in question replaced an earlier one which stated simply that support would be provided for children “of such marriage.”2 In enacting the new law, the legislature attempted a better definition of children, the legislation intending to protect a broad class of children. It reaches “children bom out of wedlock3 ... as well as children born or adopted during the marriage.” 4 The inclusion of adopted children demonstrates that biological parentage is not the sole factor in determining whether a support duty is owed. An intent is manifested to impose the obligation wherever a common-law or statutory duty might previously have been found. In fact, the statute can be interpreted as excluding only children born during a prior marriage of one spouse 5 or born to an unmarried woman and sired by another man. The fact that the law was revised is significant, and we should give due attention to the apparent motive for the change. See State ex rel. Rogers v. Davis (1952), 230 Ind. 479, 104 N.E.2d 382.
*36Unfortunately, the change did not resolve all ambiguity. It does not say the child must be “conceived” during the marriage,6 yet it is reasonable to read the statute that way, as does the majority’s opinion. Perhaps more significantly, it does not indicate what “of both parties” means, although the majority interpret it as meaning biological or legally adopted. However, the law of this state is not so narrow on the issue of support duties. In Small v. State (1948), 226 Ind. 38, 77 N.E.2d 578, our Supreme Court held that a man who acknowledges a child as his own legitimates the child and so incurs parental support obligations, regardless of whether he is the true (biological) father. The statute cited was one dealing with intestate succession,7 yet its policy was found persuasive for purposes of divorce and the commensurate support obligations that arise there.8 It is axiomatic that the legislature is presumed to draft laws with knowledge of all laws pertaining to the subject. Schrenker v. Clifford (1979), Ind., 387 N.E.2d 59; Town of Jasper v. Cassidy (1913), 53 Ind.App. 678, 102 N.E. 278; State v. Gerhardt (1896), 145 Ind. 439, 44 N.E. 469. This must include the common-law, for courts are to reconcile statutes with the common law whenever possible. Fisher v. State (1973), 156 Ind.App. 18, 294 N.E.2d 632. Courts are inclined to interpret a statute in conformity to common-law concepts when the letter of the statute is silent in regard to certain consequences analogous to situations governed by common-law principles. 2A Sutherland, Statutes and Statutory Construction 407 (C. Sands, 4th ed. 1973).
If we interpret the statute as including an illegitimate child acknowledged by the father, regardless of whether he is the biological father, then it logically follows that the child in this case would be awarded support. R. D. S. treated this child as his own in all ways and for all purposes, including (among many others) income tax deduction. Cf. Miller v. Miller (1967), 142 Ind.App. 90, 231 N.E.2d 828, 834. Under the totality of the circumstances, the trial judge was justified in calling this child a child “of the marriage.” To hold otherwise one must read into the statute an exception which is at odds with other laws of this state.
To interpret the statute as embracing the recognized parental support obligation is preferable in still another respect. In enumerating persons entitled to parental support, the legislature obviously intended to preclude the possibility of parents seeking to abrogate support duties by urging narrow constructions of the statutory language. The statute should be liberally interpreted so as to suppress the evil it was intended to remedy, see Fort Wayne Community Schools v. State ex rel. New Haven Public Schools (1959), 240 Ind. 57, 159 N.E.2d 708; City of Indianapolis v. Evans (1940), 216 Ind. 555, 24 N.E.2d 776, and to prevent evasion thereof, Adkins v. Indiana Employment Security Division (1947), 117 Ind.App. 132, 70 N.E.2d 31. If more than one construction is possible, we must consider the consequences and the intended evils. State ex rel. Bynum v. LaPorte Superior Court (1973), 259 Ind. 647, 291 N.E.2d 355. See also Bohannan v. Bohannan (1961), 132 Ind.App. 504, 167 N.E.2d 717. We should not permit ourselves to be bound in a strait jacket under the guise of intrinsic limitations. Woods v. State (1957), 236 Ind. 423, 140 N.E.2d 752.
Likewise, the statute should be construed to prevent hardship or injustice. Helms v. American Security Co. of Indiana (1939), 216 Ind. 1, 22 N.E.2d 822. A construction which results in injustice should not be *37countenanced. Crowe v. Board of Comm’rs of St. Joseph County (1936), 210 Ind. 404, 3 N.E.2d 76.
Under the peculiar facts of this case,9 the only just result is to impose upon R. D. S. the support duty he willingly promised and undertook. When R. D. S. met S. L. S., she was visibly pregnant. When he proposed marriage to her, he urged her to drop a paternity suit for his own reasons: he did not want another man involved. He promised to care for her child, and he did so. He clearly undertook the responsibilities of a legal father, not as the result of any fraud. S. L. S. testified that she “relied on his statements that he would take care of the child.” [Tr. at 90.] By the time the dissolution was granted, S. L. S. was precluded from bringing the paternity action. See Ind.Code § 31-4-1-26.10 To shift this burden to the child, as R. D. S. suggests we should do, is wholly unjust. We could only speculate as to whether such paternity could be established, assuming the biological father could be found. A dissolution action is an equitable proceeding; the statute should not be construed to lead to inequitable results. Williamson v. Illinois Central R. Co. (1920), 190 Ind. 239, 128 N.E. 758. By his actions, R. D. S. should be estopped to deny parentage of this child.11 A husband who has put himself in loco parentis12 of a bastard child of his wife ought not be permitted to disturb the family relation by establishing the child’s bastardy after condoning the wife’s offense by taking her in marriage. Phillips v. State ex rel. Hathcock (1925), 82 Ind.App. 356, 145 N.E. 895, 897 (dictum).
The trial judge here correctly based his decision on a broad interpretation of the statute consistent with established public policy.13 The public policy of this state is determined from, among other things, the decisions of its court of last resort. Russell v. Johnson (1943), 220 Ind. 649, 46 N.E.2d 219, 225. Our Supreme Court has on a number of occasions demonstrated its profound concern for the welfare of children caught in the throes of divorce or dissolution proceedings. E. g., Buchanan v. Buchanan (1971), 256 Ind. 119, 267 N.E.2d 155; Wible v. Wible (1964), 245 Ind. 235, 196 N.E.2d 571; Watkins v. Watkins (1943), 221 Ind. 293, 47 N.E.2d 606; Duckworth v. Duckworth (1932), 203 Ind. 276, 179 N.E. 773. So strong is this regard that in L. F. R. v. R. A. R. (1978), Ind., 378 N.E.2d 855, the Court stated that the testimony of the parents can be discounted in order to find a child legitimate. Id. at 856, citing Buchanan, supra at 157. Public policy is, therefore, something greater than the interests of the two parties to the lawsuit. See McClana-han v. Breeding (1909), 172 Ind. 457, 88 N.E. 695. The interests of society in seeing that children are not bastardized subsequent to marriages, and in seeing that support is *38adequately provided must be taken into account judicially in carrying out legislative intent and fulfilling public policy.
This is not to suggest the statute should be read to impose support liability upon any husband whose wife gives birth during the marriage to a child sired by another man. There are instances in which to do so would be to condone adulterous conduct.14 See e. g., Pilgrim v. Pilgrim (1947), 118 Ind.App. 6, 75 N.E.2d 159. However, the facts of this case are quite distinguishable. R. D. S. took this child into his home and gave her his name with full knowledge of her biological paternity; there was no fraud to impugn the integrity of the marital contract.15 He uncompromisingly accepted the fact of the premarital relationship which resulted in conception. This should be contrasted to the Pilgrim decision, in which this Court held that under circumstances revealing no condonation of the wife’s adultery, the husband’s child support should not be required. See Pilgrim, supra at 161.
Thus, I would affirm the judgment on the basis that under these circumstances a liberal interpretation “of a child ... of both parties to the marriage” should be adopted as consistent with the obvious intent of the legislature in enlarging the category of those considered to be “children” and as consistent with declared public policy favoring support of children, and integrity of the family unit.
Differently stated, the statutory definition of children should be interpreted as though wedded to the public policy concerning the welfare and support of the young.

. The term “child” means a child or children of both parties to the marriage and includes children born out of wedlock to such parties as well , as children bom or adopted during the marriage of such parties.
Ind.Code § 31-1-11.5-2(c).


. Burns Ind.Stat.Ann. § 3-1219.


. “Born out of wedlock” appears to have two different meanings. Ordinarily, it would seem to mean bom while the mother was unmarried; we could thus conclude this child would have been “out of wedlock” had husband not intervened. Some cases have held, however, that a child born to a married woman but sired by a man other than the husband is a child “born out of wedlock.” E. g., Pursley v. Hisch (1949), 119 Ind.App. 232, 85 N.E.2d 270. The child in this case was “bom” to the parties in the sense that they were married to each other at the birth, and their names appeared as the parents on the birth certificate. The child was born “out of wedlock” in the sense that although the parties were married at the time of the birth, the child had been sired by another man.


. It should be noted that in L. F. R. v. R. A. R. (1978), Ind., 378 N.E.2d 855, the new statute was held to include a child born after the marriage was dissolved, notwithstanding the statutory language, “born . . during the marriage.”


. This would comport with the holding in Prof-fitt v. Proffitt (1965), 137 Ind.App. 6, 204 N.E.2d 660.


. In Duke v. Duke (1962), 134 Ind.App. 172, 185 N.E.2d 478, the child was conceived before marriage (under former divorce statute); in L. F. R., supra note 3, the child was conceived after the parties’ separation yet before the final decree.


. Bums Ind. Stat. Ann. § 6-2310 (1933). A subsequent change in the statute did not obliterate the precedential value of the Small case on the issue of support duties. That case was cited as authority in Miller v. Miller (1967), 142 Ind.App. 90, 231 N.E.2d 828.


.The practice of construing statutes by reference to other statutes is based on the sound policy of advancing positive values of harmony and consistency. See 2A Sutherland, Statutes and Statutory Construction 343 (C. Sands, 4th ed. 1973).


. To ignore the facts as stated here is simply to reweigh the evidence and rejudge the credibility of the witnesses. This an appellate court cannot do. See Jones v. State (1978), Ind., 377 N.E.2d 1349.


. The law provides that the statute is tolled, inter alia, if a third person provides support “on behalf” of the alleged biological father. The facts of the instant case indicate the opposite: R. D. S.’s support was provided on his own behalf.


. On facts nearly identical to those of this case, the same rationale was used to impose liability for support (“financial and moral obligations”) in Burse v. Burse (1976), 48 Ohio App.2d 244, 356 N.E.2d 755.


. “In loco parentis” means “In the place of a parent: instead of a parent; charged, facti-tiously, with a parent’s rights, duties, and responsibilities.” Black’s Law Dictionary 896 (4th ed. 1968). The concept in loco parentis is recognized in Ind.Code § 6 — 4.1—1—3(d). It provides that for inheritance tax purposes, if an in loco parentis relationship has existed for ten years, the child is to be treated as a natural child.


. The trial court specifically articulated its concern that many fathers in dissolution proceedings would use the allegation of non-biological paternity to attempt to relieve themselves of support obligations. The judge expressed interest in the rationale of Burse, supra note 11. Also commended to the trial court for consideration was Bailey v. Boyd (1877), 59 Ind. 292 (“If a woman marry, grossment en-sient, it is the child of the husband ... in taking the mother he takes the child with her.”).


. But see Ind.Code § 31-1-11.5-12 (child support awarded without regard to marital misconduct).


. It is because of the absence of fraud in a situation such as this one that the two types of cases have been treated separately. See generally 10 Am.Jur.2d, Bastards § 69 (1963 & Supp. 1979). In fact, some jurisdictions carry the distinction so far as to impose a conclusive presumption of legitimacy. Id. Despite the implication by the majority in discussing the first issue, the trial judge here did not determine that the presumption of legitimacy was not overcome; the court in fact ordered prior to trial that non-biological paternity was deemed proved. The judge based his decision solely on public-policy-oriented interpretation of the statute. See note 13 supra and accompanying text.